United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-22
Issued: April 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 1, 2007 appellant filed a timely appeal from the November 20, 2006 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the claim. The Board also has jurisdiction to review the July 3, 2007 merit decision
of the Office hearing representative, which affirmed the denial of compensation.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On June 7, 2006 appellant, then a 42-year-old supervisor, filed a claim alleging that she
developed various medical conditions because of her postmaster: “Constant daily harassment by
Postmaster James Traversa and threats to discipline me for every little mistake I make until I’m
fired and his refusal to approve a day off for my daughter’s graduation.” She stated that “the

only stress I have been subjected to has been at the Aurora Post Office by Mr. Traversa.”
Appellant stated that she had filed an Equal Employment Opportunity (EEO) complaint against
him.
Appellant alleged almost daily harassment and verbal abuse by Mr. Traversa. She
offered details in a five-page statement. The employing establishment, and Mr. Traversa
specifically, denied appellant’s allegations and noted that her emotional condition was related to
situations in her personal life, including her ex-husband’s release from prison.
Appellant underwent a psychiatric evaluation and was diagnosed with major depressive
disorder, single episode. She submitted medical opinion evidence stating that the decline in her
functional capacity was due to multiple psychosocial factors, including the release of her exhusband, but that the “the bulk of her incapacity is due to her work situation.”
In a decision dated November 20, 2006, the Office denied appellant’s claim for
compensation. The Office found that she failed to establish as factual any compensable factor of
employment.
The Office noted that she presented no evidence to demonstrate that
Mr. Traversa’s actions were erroneous or abusive.
Appellant requested an oral hearing before an Office hearing representative. She
submitted, among other things, statements from current or former employees who related their
personal experiences with Mr. Traversa. On April 25, 2007 appellant testified before the Office
hearing representative. After the hearing she submitted, among other things, an April 24, 2007
statement from Tammy L. Rutherford which stated:
“On a day at the end of January or the beginning of February 2006, [appellant]
and I … were called into the postmaster’s office. At that time he was integrating
us on what we had done that day. During the course of this harassment Jim
Traversa stated that [appellant] and I ‘were the two worse fucking supervisors he
has ever had.’”
On May 22, 2007 Jacqueline Sanchez stated that she was present during all individual
meetings with all supervisors when they were asked to give detailed lists of duties: “[Appellant]
and Ms. Rutherford were interviewed separately and no derogatory statements were made by
Mr. Traversa then or ever in any meeting with [appellant].” (Emphasis in the original.)
In a decision dated July 3, 2007, the Office hearing representative affirmed the denial of
appellant’s claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 But
workers’ compensation does not cover each and every illness that is somehow related to one’s

1

5 U.S.C. § 8102(a).

2

employment.2 An emotional reaction to an administrative or personnel action is not
compensable unless the evidence shows error or abuse on the part of the employing
establishment.3 Allegations alone by a claimant are insufficient.4 Mere perceptions and feelings
of harassment or discrimination will not support an award of compensation. The claimant must
substantiate such allegations with probative and reliable evidence.5
ANALYSIS
Appellant attributes her emotional and emotional-physical conditions to the treatment she
received from her postmaster, Mr. Traversa. She has leveled a number of allegations against
him, allegations that he and the employing establishment have denied. Appellant attempted to
substantiate her allegations by submitting statements from employees who described their own
experiences with Mr. Traversa, but this evidence does not directly address how Mr. Traversa
treated appellant. The statements are thus immaterial to appellant’s claim that she sustained the
injury alleged. The only third-party statement that supports appellant’s claim comes from
Ms. Rutherford, who wrote that around the end of January or beginning of February 2006
Mr. Traversa stated that she and appellant “were the two worse fucking supervisors he has ever
had.” This evidence, however, is rebutted by Ms. Sanchez, who stated that she was present
during all such meetings and that Mr. Traversa made no derogatory statements to appellant, then
or in any meeting.
Appellant has filed an EEO complaint against Mr. Traversa, but there is no evidence that
she has been successful in obtaining a finding or final decision. There is no probative evidence
establishing that he erroneously denied any leave request or that he harassed, threatened or
verbally abused appellant. The record stands largely as her word against his. Because appellant
has not substantiated her allegations with probative and reliable evidence, the Board finds that
she has not met her burden of proof to establish a factual basis for her claim.
Appellant’s claim is not one that is generally covered by workers’ compensation. Her
emotional reaction to an administrative or personnel matter, or to the actions of her superior, is
not compensable as a rule. The Board recognizes an exception where the evidence establishes
administrative error or abuse, but appellant has not shown that her claim falls within this
exception. The Board will therefore affirm the denial of her claim for compensation benefits.

2

Lillian Cutler, 28 ECAB 125, 129-31 (1976).

3

Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon, 42 ECAB 566, 572-73 (1991).

4

See Kathleen D. Walker, 42 ECAB 603 (1991); Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41
ECAB 416 (1990). In each of these cases, the Board looked beyond the claimant’s allegations of unfair treatment to
determine if the evidence corroborated such allegations.
5

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2007 and November 20, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

